DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 17/451,821 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of ‘821 discloses all of the claim limitations of present claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claim 6 is objected to because of the following informalities:
Claim 6, line 2, recites “comprising” which is grammatically incorrect and should be changed to --comprising:--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 4, recites “a rotation shaft” which is indefinite because it is unclear what the difference is between the rotation shaft from line 4 and the rotation shaft from line 2.  Are there two different rotation shafts?  Should line 4 be changed to --the rotation shaft--?
Claim 8, line 3, recites “a radial direction” which is indefinite because it is unclear what the difference is between the radial direction from claim 8 and the radial direction shaft from claim 1, lines 21-22.  Are there two different radial directions?  Should claim 8, line 3, be changed to --the radial direction--?
Claim 8, lines 3-4, recites “an axial direction side” which is indefinite because it is unclear what the difference is between the axial direction side from lines 3-4 and the axial direction side from claim 8, lines 3-4.  Are there two different axial direction sides?  Should claim 8, lines 3-4, be changed to --the axial direction side--?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Hamada et al. (JP 8-28627 A; see provided machine translation).
Regarding claim 1, Sakagami et al. discloses a dynamic damper for inhibiting vibration generated by a gear (62) attached to a rotation shaft (61), the dynamic damper comprising:
a mass body (61e) that is disposed inside a rotation shaft of hollow shape and extends along a shaft center (the center of 61) of the rotation shaft; and
an elastic body (61d) interposed between the mass body and the rotation shaft,
wherein the mass body **[is allowed to vibrate to a linear motion state in which the mass body reciprocates along the shaft center of the rotation shaft]**,
the elastic body includes:
a first contact surface (the surface of 61d that is parallel to the centerline of 61e) that is in contact with the mass body and parallel to an axial direction of the rotation shaft; and
when the gear generates vibration so as to fall from a radial direction (up and down in Figure 4) of the rotation shaft to an axial direction side of the rotation shaft, compressive stress acts on the elastic body by the mass body vibrating so as to push the first contact surface in response to the vibration (up and down movement places stress on 61d thus meeting the claim limitation).
Sakagami et al. does not disclose that the elastic body has a second contact surface that is in contact with the mass body at a position different from the first contact surface and not parallel to the axial direction of the rotation shaft, and when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface.
Hamada et al. teaches an elastic body (26) that has a first contact surface (the surface of 26 that is in direct contact with the outer surface of 22; see Figure 5) and a second contact surface (56; the surface of 26 that directly contacts 54; see Figure 5) that is in contact with a mass body (50) at a position different from the first contact surface and not parallel to an axial direction for the purpose of preventing displacement of the elastic body relative to the mass body (last paragraph of Pages 8-9 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic body of Sakagami et al. to have a second contact surface that is in contact with the mass body at a position different from the first contact surface and not parallel to the axial direction of the rotation shaft for the purpose of preventing displacement of the elastic body relative to the mass body, as taught by Hamada et al.  Furthermore, once Sakagami et al. is modified by Hamada et al., the structure would be formed such that when the gear generates vibration along the axial direction of the rotation shaft, compressive stress acts on the elastic body by the mass body coming in the linear motion state in response to the vibration and vibrating so as to push the second contact surface.
Regarding claim 4, Sakagami et al. discloses that the mass body **[is allowed to vibrate to a swing state in which the mass body swings to a posture inclined to the shaft center of the rotation shaft, and when the gear generates vibration so as to fall from the radial direction of the rotation shaft to the axial direction side of the rotation shaft, the mass body comes in the swing state in response to the vibration]**.
Claim 9, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Sakagami et al. (JP 3852208 B2; see Applicant provided machine translation) in view of Hamada et al. (JP 8-28627 A; see provided machine translation) as applied to claim 1 above, and further in view of S. P. Brickett et al. (US 3,307,419).
Regarding claim 9, Sakagami et al. in view of Hamada et al. discloses all of the claim limitations, see above, but does not disclose that the gear is a helical gear.
S. P. Brickett et al. teaches a gear (1, 3, 4) that is a helical gear (4 are helical teeth).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the gear of Sakagami et al. in view of Hamada et al. to be a helical gear, as taught by S. P. Brickett et al., for the purpose of providing teeth that engage more gradually, offer smoother gear operation, reduce shock loads and cause less noise and vibration.
**The above statements in brackets are instances of intended use and functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  Apparatus claims cover what a device is, not what a device does, see MPEP 2114.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Allowable Subject Matter
Claims 2, 3, and 5-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ono (US 2022/0128141 A1) discloses a dynamic damper that is similar in structure and function as the current invention.
A. Loupere (US 3,343,377) discloses a damping device for a shaft which is subject to simultaneously to longitudinal and angular oscillations.
Considine (DE 102016123896 A1) discloses a damper that is located inside a shaft, the damper is configured to attenuate first and second frequencies, and the damper is formed from two bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656